Citation Nr: 1625637	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 2001 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a right knee disability.  The claim had previously been denied in an October 2007 rating decision.  

This appeal was originally before the Board in December 2014, when the Board found that the January 2009 rating decision on appeal was effectively a reconsideration of the October 2007 rating decision.  The Board recharacterized the issue as entitlement to service connection, and denied it on the merits.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in July 2015.  By a July 2015 order, the Court granted the Joint Motion and remanded the matter for compliance with its instructions. 

The appeal was most recently before the Board in November 2015.  The appeal was remanded for additional development.  The remand was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability is etiologically related to her service connected bilateral shin splints.  

CONCLUSION OF LAW

The criteria for service connection of a right knee disability secondary to service-connected bilateral shin splints have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.  App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

II.  Right Knee Disability 

By way of procedural history, the Board denied the Veteran's claim on the merits in December 2014.  The Veteran appealed the denial to the Court and a July 2015 Joint Motion was submitted.  By a July 2015 order, the Court granted the Joint Motion and remanded the matter for the Board to discuss whether the Veteran's right knee disability was aggravated by her service connected left knee disability.  The Board remanded the claim for a VA addendum opinion on aggravation in November 2015, which was obtained in November 2015.  

The Board finds that service connection for a right knee disability is warranted as secondary to service connected bilateral shin splints.  The Veteran had stated that service connection for her right knee disability could be granted on the basis of direct service connection, or in the alternative, as secondary to her service connected left knee disability, including aggravation.  The Board will not discuss these theories further as the claim is being granted on the theory of secondary service connection; further discussion of other theories is unnecessary.  

The Veteran's January 2000 enlistment examination noted normal knees bilaterally.  The Veteran's service treatment records (STRs) contained several complaints of left knee pain, but no right knee pain complaints.  The Veteran's February 2007 separation examination showed the Veteran noted left knee pain.   

The Veteran has stated that her right knee pain began during her active service, specifically in her May 2007 claim; the Veteran indicated that she had bilateral knee pain which began in 2002.  See also August 2010 VA Form 9.  Additionally, the Veteran noted she continued to have post service knee pain in a December 2008 statement.  

Post service the Veteran has received VA treatment for her right knee disability.  An August 2008 VA treatment record indicated the Veteran reported right knee pain following physical activity, which had lasted for a few days.  The VA treatment provider diagnosed knee arthralgia.  In a September 2008 VA treatment record the Veteran reported her right knee pain continued.  The VA treatment provider noted right knee swelling.  In a December 2009 outpatient record from Reynolds Army Community Hospital the Veteran reported right knee pain which began three weeks prior.  As a result the Veteran was diagnosed with bilateral patellofemoral syndrome and prescribed a knee brace.  An April 2011 outpatient treatment evaluation indicated the Veteran complained of increased pain in her right knee with decreased range of motion and strength.  The Veteran was diagnosed with right knee meniscal tear with bakers cyst.  A December 2015 VA treatment record showed the Veteran's continued complaints of bilateral knee pain. 

The Veteran received several VA examinations throughout the period of appeal.  The Veteran was provided with a July 2010 VA examination.  The Veteran reported right knee pain, which began in approximately 2003, and would occur following running.  The Veteran reported flare ups that caused pain at a level of six or seven out of ten, with ten being the most painful.  The Veteran noted she was prescribed a right knee brace which she used while running.  The examiner performed a physical examination and found "mild tenderness to palpation along the medial joint line."  The Veteran's right knee range of motion was noted to be normal.  With repetition there was no change in function noted.  The knee was stable to varus and valgus force.  The examiner diagnosed patellofemoral stress syndrome of the right knee.

The Veteran received an April 2015 VA examination.  The VA examiner performed an in person examination and reviewed the Veteran's claims file.  The Veteran reported knee pain aggravated by running and stairs with some increased pain when lifting objects.  The Veteran also reported occasional mild swelling along with shin pain.  The Veteran reported functional limitation in the form of limiting her ability to run.  

Most recently the Veteran received a November 2015 VA examination.  The VA examiner diagnosed patellofemoral pain syndrome in her right knee.  The Veteran reported daily right knee pain which is exacerbated by running, followed by swelling sometimes.  The Veteran did not report flare ups or functional loss or impairment.  The examiner noted some decreased range of motion in flexion, with no additional loss of range of motion following the repetitive use test.

Two VA examinations provided nexus opinions stating whether the Veteran's right knee disability was etiologically related to her service-connected bilateral shin splints.  

The Veteran received an April 2012 VA examination in connection with her service connected shin splints.  The VA examiner diagnosed bilateral shin splints and bilateral knee strains.  The examiner concluded that the Veteran's bilateral knee sprains were at least as likely as not a progression of her bilateral shin splints.  The examiner explained, STRs from October 2001 stated the Veteran experienced pain during basic training and that she was eventually diagnosed with bilateral leg pain.  As a result, the examiner opined that due to the chronic bilateral shin splints the Veteran compensates by using her knees, and therefore the Veteran's bilateral shin splints and bilateral knee disabilities are etiologically related.  

An October 2012 VA opinion was obtained which provided a negative nexus opinion.  The opinion provider concluded that the Veteran's right knee condition was not due to or the result of one-time shin pain treatment in service.  The opinion provider's rationale was that one-time shin splint pain with no other complaints in service would be insufficient information to conclude that the in-service shin splint pain is related to a current right knee condition.  

The Board finds that the April 2012 positive nexus opinion outweighs the October 2012 negative nexus opinion.  The October 2012 VA examiner noted that the Veteran had one time shin pain treatment in service, however the examiner did not discuss the Veteran's diagnosis of current shin pain which had continued post service, or specifically discuss the April 2012 VA examiner's positive nexus opinion.  Additionally, the Board notes it is impermissible to base a negative nexus opinion solely on the absence of in-service treatment.  Therefore, as the positive nexus opinion provided by the April 2012 VA examiner considered the entire claims file and provided a complete rationale it outweighs the negative nexus opinion provided by the October 2012 VA examiner.   

Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of the Veteran's right knee disability being secondary to her service connected bilateral shin splints.  Accordingly, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, service connection for a right knee disability secondary to service-connected bilateral shin splints is warranted.  In this case, there is evidence of a current disability, and the April 2012 VA examiner provided a positive nexus opinion linking the Veteran's service connected bilateral shin splints to her current right knee disability.  Accordingly, service connection for a right knee disability is granted.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service connected bilateral shin splints is granted.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


